Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Summary
This office action is in response to the application filed on 06/16/2020. 
The drawings filed on 06/16/2020 are acceptable.
Claims 1-20 are pending and have been examined.
Objection to the Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in claims 1-2, 6-18 and 20. Therefore, the “an auxiliary switch on-time period;  transformer reset time; a resonant oscillation period; an on-time for the power switch transistor; plurality of logic gates; an application specific integrated circuit and a digital-to-analog converter” must be shown on the drawings or the feature(s) canceled from the claim(s). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for   consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Poon (U.S. 5,880,940 A).
In re to claim 1, Poon discloses a flyback converter (i.e. 400, fig. 4A, see col. 8, lines 53-55]), comprising: a power switch transistor (i.e. 401); an auxiliary switch transistor (i.e. 402) for zero voltage switching in the flyback converter (i.e. see col. 12, lines 46-53); and an auxiliary switch controller (i.e.  fig. 7, see col. 2, lines 42-44) for adaptively controlling an auxiliary switch on-time period in which the auxiliary switch transistor is switched on (i.e. col. 9, lines 32-46), wherein the auxiliary switch controller is further configured to determine the auxiliary switch on-time period responsive to a transformer reset time for the flyback converter (i.e. see col. 9, lines 32-45), a resonant oscillation period for a power switch terminal voltage for the power switch 
In re to claim 3, Poon discloses the flyback converter (i.e. 400, fig. 4A, see col. 8, lines 53-55]) of claim 1, wherein the auxiliary switch transistor (i.e. 402) is an active-clamp switch transistor connected to a primary winding (i.e. 408/407) of a transformer (i.e. 428) in the flyback converter (i.e. 400, see fig. 4A, the active clamp capacitor 406 connected to the auxiliary switch transistor 402 improves efficiency of the power converter by storing leaked inductance energy in the capacitor, see col. 9, lines 16-26).
In re to claim 5, Poon discloses the flyback converter (i.e. 400, fig. 4A, see col. 8, lines 53-55) of claim 1, wherein the auxiliary switch transistor (i.e. 402) is connected to an auxiliary winding (i.e. 408) of a transformer (i.e. 428) in the flyback converter (i.e. see.  col. 9, lines 16-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Poon (U.S. 
5,880,940 A).   

In re to claim 2, Poon discloses the flyback converter (i.e. 400, fig. 4A, see col. 8, lines 53-55) of claim 1, wherein the auxiliary switch controller is further configured to determine the auxiliary switch (i.e. 402) on-time period using a first differential equation and to determine an auxiliary switch dead period using a second differential equation (i.e. see col. 9, lines 27- explicitly disclose the use of first and second differential equations.  However, Poon discloses the claimed invention except for the differential equations.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented differential equations in order to obtain certain parameters such as an auxiliary switch on-time and dead period, since it was known in the art that differential equations are used to drive or obtain certain desired parameters or threshold.

Claim 4, 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Poon (U.S. 5,880,940 A) in view of Liu et al (U.S. 9,374,011 B2).    

In re to claim 4, 6 and 7, Poon discloses the flyback converter (i.e. 400, fig. 4A, see col. 8, lines 53-55) of claim 1.  Except, Poon fails to explicitly disclose that wherein the auxiliary switch transistor is a synchronous rectifier switch transistor connected to a secondary winding of a transformer in the flyback converter; wherein the auxiliary switch controller comprises a plurality of logic gates; wherein the auxiliary switch controller comprises an application specific integrated circuit.  Whereas, Liu et al teaches that wherein the auxiliary switch transistor (i.e. 126, fig. 1, col. 3, lines 52-54) is a synchronous rectifier switch transistor connected to a secondary winding (i.e. 112, fig. 1) of a transformer (i.e. 124, fig. 1) in the flyback converter (i.e. 100, fig. 1, see col. 2, lines 58-60); wherein the auxiliary switch controller comprises a plurality of logic gates (i.e. 144, see col. 6, lines 20-33); wherein the auxiliary switch controller comprises an application specific integrated circuit (i.e. see col. 4, lines 1-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the flyback converter of Poon by integrating a synchronous rectifier switch transistor and controller circuit on the secondary side of the flyback converter, because secondary control 

In re to claims 8-20, method claims 8-20 are rejected based on the following case law, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YEMANE MEHARI/Primary Examiner, Art Unit 2839